
	
		II
		111th CONGRESS
		1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the Federal Emergency Management Agency as
		  an independent agency, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Emergency Management
			 Advancement Act of 2009 or the FEMA Act.
		IFederal emergency
			 management agency
			101.DefinitionsIn this title—
				(1)the term
			 catastrophic incident means any natural disaster, act of
			 terrorism, or other man-made disaster that results in extraordinary levels of
			 casualties or damage or disruption severely affecting the population (including
			 mass evacuations), infrastructure, environment, economy, national morale, or
			 government functions in an area;
				(2)the term
			 Director means the Director of the Federal Emergency Management
			 Agency;
				(3)the term
			 Federal coordinating officer means a Federal coordinating officer
			 as described in section 302 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5143);
				(4)the term
			 interoperable has the meaning given the term interoperable
			 communications under section 7303(g)(1) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)(1));
				(5)the term
			 National Advisory Council means the National Advisory Council
			 established under section 508 of the Homeland Security Act of 2002;
				(6)the term
			 National Incident Management System means a system to enable
			 effective, efficient, and collaborative incident management;
				(7)the term
			 National Response Plan means the National Response Plan or any
			 successor plan prepared under section 104(b)(6);
				(8)the term
			 Nuclear Incident Response Team means a resource that
			 includes—
					(A)those entities of
			 the Department of Energy that perform nuclear or radiological emergency support
			 functions (including accident response, search response, advisory, and
			 technical operations functions), radiation exposure functions at the medical
			 assistance facility known as the Radiation Emergency Assistance Center/Training
			 Site (REAC/TS), radiological assistance functions, and related functions;
			 and
					(B)those entities of
			 the Environmental Protection Agency that perform such support functions
			 (including radiological emergency response functions) and related functions;
			 and
					(9)the term tribal government
			 means the government of any entity described under section 2(10)(B) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(10)(B)).
				102.Establishment
			 of agency and director and deputy director
				(a)EstablishmentThe
			 Federal Emergency Management Agency is established as an independent
			 establishment in the executive branch as defined under section 104 of title 5,
			 United States Code.
				(b)Director
					(1)In
			 generalThe Director shall be the head of the Federal Emergency
			 Management Agency. The Director shall be appointed by the President, by and
			 with the advice and consent of the Senate. The Director shall report directly
			 to the President.
					(2)QualificationsThe
			 Director shall have significant experience, knowledge, training, and expertise
			 in the area of emergency preparedness, response, recovery, and mitigation as
			 related to natural disasters and other national cataclysmic events.
					(3)Executive
			 schedule positionSection 5312 of title 5, United States Code, is
			 amended by adding at the end the following:
						
							Director of
				the Federal Emergency Management
				Agency.
							.
					(4)Principal
			 advisor on emergency management
						(A)In
			 generalThe Director is the principal advisor to the President,
			 the Homeland Security Council, and the Secretary of Homeland Security for all
			 matters relating to emergency management in the United States.
						(B)Advice and
			 recommendations
							(i)In
			 generalIn presenting advice with respect to any matter to the
			 President, the Homeland Security Council, or the Secretary of Homeland
			 Security, the Director shall, as the Director considers appropriate, inform the
			 President, the Homeland Security Council, or the Secretary, as the case may be,
			 of the range of emergency preparedness, protection, response, recovery, and
			 mitigation options with respect to that matter.
							(ii)Advice on
			 requestThe Director, as the principal advisor on emergency
			 management, shall provide advice to the President, the Homeland Security
			 Council, or the Secretary of Homeland Security on a particular matter when the
			 President, the Homeland Security Council, or the Secretary requests such
			 advice.
							(iii)Recommendations
			 to congressAfter informing the President, the Director may make
			 such recommendations to Congress relating to emergency management as the
			 Director considers appropriate.
							(5)Cabinet
			 statusThe President shall designate the Administrator to serve
			 as a member of the Cabinet in the event of natural disasters, acts of
			 terrorism, or other man-made disasters.
					(c)Deputy
			 Director
					(1)In
			 generalThe Deputy Director of the Federal Emergency Management
			 Agency shall assist the Director of the Federal Emergency Management Agency.
			 The Deputy Director shall be appointed by the President, by and with the advice
			 and consent of the Senate.
					(2)QualificationsThe
			 Deputy Director of the Federal Emergency Management Agency shall have
			 significant experience, knowledge, training, and expertise in the area of
			 emergency preparedness, response, recovery, and mitigation as related to
			 natural disasters and other national cataclysmic events.
					(3)Executive
			 schedule positionSection 5313 of title 5, United States Code, is
			 amended—
						(A)by striking the
			 following:
							
								Administrator
				of the Federal Emergency Management
				Agency.
								;
				
							and(B)by adding at the
			 end the following:
							
								Deputy
				Director of the Federal Emergency Management
				Agency.
								.
						103.Mission
				(a)Primary
			 missionThe primary mission of the Federal Emergency Management
			 Agency is to reduce the loss of life and property and protect the Nation from
			 all hazards, including natural disasters, acts of terrorism, and other man-made
			 disasters, by leading and supporting the Nation in a risk-based, comprehensive
			 emergency management system of preparedness, protection, response, recovery,
			 and mitigation.
				(b)Specific
			 activitiesIn support of the primary mission of the Federal
			 Emergency Management Agency, the Director shall—
					(1)lead the Nation's
			 efforts to prepare for, protect against, respond to, recover from, and mitigate
			 against the risk of natural disasters, acts of terrorism, and other man-made
			 disasters, including catastrophic incidents;
					(2)partner with
			 State, local, and tribal governments and emergency response providers, with
			 other Federal agencies, with the private sector, and with nongovernmental
			 organizations to build a national system of emergency management that can
			 effectively and efficiently utilize the full measure of the Nation's resources
			 to respond to natural disasters, acts of terrorism, and other man-made
			 disasters, including catastrophic incidents;
					(3)develop a Federal
			 response capability that, when necessary and appropriate, can act effectively
			 and rapidly to deliver assistance essential to saving lives or protecting or
			 preserving property or public health and safety in a natural disaster, act of
			 terrorism, or other man-made disaster;
					(4)integrate the
			 Federal Emergency Management Agency's emergency preparedness, protection,
			 response, recovery, and mitigation responsibilities to confront effectively the
			 challenges of a natural disaster, act of terrorism, or other man-made
			 disaster;
					(5)develop and
			 maintain robust Regional Offices that will work with State, local, and tribal
			 governments, emergency response providers, and other appropriate entities to
			 identify and address regional priorities;
					(6)coordinate with
			 the Secretary of Homeland Security, the Commandant of the Coast Guard, the
			 Director of Customs and Border Protection, the Director of Immigration and
			 Customs Enforcement, the National Operations Center, and other agencies and
			 offices in the Department of Homeland Security to take full advantage of the
			 substantial range of resources in that Department;
					(7)coordinate with
			 the Administrator of the Small Business Administration, the Chief of Engineers
			 of the United States Army Corps of Engineers, and the Secretary of Housing and
			 Urban Development to take full advantage of the resources of those departments
			 and agencies;
					(8)provide funding,
			 training, exercises, technical assistance, planning, and other assistance to
			 build tribal, local, State, regional, and national capabilities (including
			 communications capabilities), necessary to respond to a natural disaster, act
			 of terrorism, or other man-made disaster; and
					(9)develop and
			 coordinate the implementation of a risk-based, all-hazards strategy for
			 preparedness that builds those common capabilities necessary to respond to
			 natural disasters, acts of terrorism, and other man-made disasters while also
			 building the unique capabilities necessary to respond to specific types of
			 incidents that pose the greatest risk to our Nation.
					104.Authority and
			 responsibilities
				(a)In
			 generalThe Director shall provide Federal leadership necessary
			 to prepare for, protect against, respond to, recover from, or mitigate against
			 a natural disaster, act of terrorism, or other man-made disaster,
			 including—
					(1)helping to ensure
			 the effectiveness of emergency response providers to terrorist attacks, major
			 disasters, and other emergencies;
					(2)with respect to
			 the Nuclear Incident Response Team, regardless of whether it is operating as an
			 organizational unit of the Department of Homeland Security, and in consultation
			 with the Secretary of Homeland Security—
						(A)establishing
			 standards and certifying when those standards have been met;
						(B)conducting joint
			 and other exercises and training and evaluating performance; and
						(C)providing funds
			 to the Department of Energy and the Environmental Protection Agency, as
			 appropriate, for homeland security planning, exercises and training, and
			 equipment;
						(3)providing the
			 Federal Government's response to terrorist attacks and major disasters,
			 including—
						(A)managing such
			 response;
						(B)directing the
			 Domestic Emergency Support Team, the National Disaster Medical System, and, in
			 consultation with the Secretary of Homeland Security, the Nuclear Incident
			 Response Team (when that team is operating as an organizational unit of the
			 Department of Homeland Security);
						(C)overseeing the
			 Metropolitan Medical Response System; and
						(D)coordinating
			 other Federal response resources, including requiring deployment of the
			 Strategic National Stockpile, in the event of a terrorist attack or major
			 disaster;
						(4)aiding the
			 recovery from terrorist attacks and major disasters;
					(5)building a
			 comprehensive national incident management system with Federal, State, and
			 local government personnel, agencies, and authorities, to respond to such
			 attacks and disasters;
					(6)consolidating
			 existing Federal Government emergency response plans into a single, coordinated
			 national response plan;
					(7)helping ensure
			 the acquisition of operable and interoperable communications capabilities by
			 Federal, State, local, and tribal governments and emergency response
			 providers;
					(8)assisting the
			 President in carrying out the functions under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and carrying out
			 all functions and authorities given to the Director under that Act;
					(9)carrying out the
			 mission of the Federal Emergency Management Agency to reduce the loss of life
			 and property and protect the Nation from all hazards by leading and supporting
			 the Nation in a risk-based, comprehensive emergency management system
			 of—
						(A)mitigation, by
			 taking sustained actions to reduce or eliminate long-term risks to people and
			 property from hazards and their effects;
						(B)preparedness, by
			 planning, training, and building the emergency management profession to prepare
			 effectively for, mitigate against, respond to, and recover from any
			 hazard;
						(C)response, by
			 conducting emergency operations to save lives and property through positioning
			 emergency equipment, personnel, and supplies, through evacuating potential
			 victims, through providing food, water, shelter, and medical care to those in
			 need, and through restoring critical public services; and
						(D)recovery, by
			 rebuilding communities so individuals, businesses, and governments can function
			 on their own, return to normal life, and protect against future hazards;
						(10)increasing
			 efficiencies, by coordinating efforts relating to preparedness, protection,
			 response, recovery, and mitigation;
					(11)helping to
			 ensure the effectiveness of emergency response providers in responding to a
			 natural disaster, act of terrorism, or other man-made disaster;
					(12)supervising
			 grant programs administered by the Federal Emergency Management Agency;
					(13)administering
			 and ensuring the implementation of the National Response Plan, including
			 coordinating and ensuring the readiness of each emergency support function
			 under the National Response Plan;
					(14)coordinating
			 with the National Advisory Council;
					(15)preparing and
			 implementing the plans and programs of the Federal Government for—
						(A)continuity of
			 operations;
						(B)continuity of
			 government; and
						(C)continuity of
			 plans;
						(16)minimizing, to
			 the extent practicable, overlapping planning and reporting requirements
			 applicable to State, local, and tribal governments and the private
			 sector;
					(17)maintaining and
			 operating within the Federal Emergency Management Agency the National Response
			 Coordination Center or its successor;
					(18)developing a
			 national emergency management system that is capable of preparing for,
			 protecting against, responding to, recovering from, and mitigating against
			 catastrophic incidents;
					(19)assisting the
			 President in carrying out the functions under the national preparedness goal
			 and the national preparedness system and carrying out all functions and
			 authorities of the Director under the national preparedness System;
					(20)carrying out all
			 authorities of the Federal Emergency Management Agency; and
					(21)otherwise
			 carrying out the mission of the Federal Emergency Management Agency as
			 described in section 103.
					(b)All-hazards
			 approachIn carrying out the responsibilities under this section,
			 the Director shall coordinate the implementation of a risk-based, all-hazards
			 strategy that builds those common capabilities necessary to prepare for,
			 protect against, respond to, recover from, or mitigate against natural
			 disasters, acts of terrorism, and other man-made disasters, while also building
			 the unique capabilities necessary to prepare for, protect against, respond to,
			 recover from, or mitigate against the risks of specific types of incidents that
			 pose the greatest risk to the Nation.
				(c)Conflict of
			 authoritiesIf the Director determines that there is a conflict
			 between any authority of the Director under this Act, the amendments made by
			 this Act, or the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.) and any authority of another Federal officer, the
			 Director shall request that the President make such determinations as may be
			 necessary regarding such authorities.
				105.Regional offices
				(a)In
			 generalThere are in the Federal Emergency Management Agency 10
			 regional offices, as identified by the Director.
				(b)Management of
			 regional offices
					(1)Regional
			 administratorEach Regional Office shall be headed by a Regional
			 Administrator who shall be appointed by the Director, after consulting with
			 State, local, and tribal government officials in the region. Each Regional
			 Administrator shall report directly to the Director and be in the Senior
			 Executive Service.
					(2)Qualifications
						(A)In
			 generalEach Regional Administrator shall be appointed from among
			 individuals who have a demonstrated ability in and knowledge of emergency
			 management and homeland security.
						(B)ConsiderationsIn
			 selecting a Regional Administrator for a Regional Office, the Director shall
			 consider the familiarity of an individual with the geographical area and
			 demographic characteristics of the population served by such Regional
			 Office.
						(c)Responsibilities
					(1)In
			 generalThe Regional Administrator shall work in partnership with
			 State, local, and tribal governments, emergency managers, emergency response
			 providers, medical providers, the private sector, nongovernmental
			 organizations, multijurisdictional councils of governments, and regional
			 planning commissions and organizations in the geographical area served by the
			 Regional Office to carry out the responsibilities of a Regional Administrator
			 under this section.
					(2)ResponsibilitiesThe
			 responsibilities of a Regional Administrator include—
						(A)ensuring
			 effective, coordinated, and integrated regional preparedness, protection,
			 response, recovery, and mitigation activities and programs for natural
			 disasters, acts of terrorism, and other man-made disasters (including planning,
			 training, exercises, and professional development);
						(B)assisting in the
			 development of regional capabilities needed for a national catastrophic
			 response system;
						(C)coordinating the
			 establishment of effective regional operable and interoperable emergency
			 communications capabilities;
						(D)staffing and
			 overseeing 1 or more strike teams within the region under subsection (f), to
			 serve as the focal point of the Federal Government's initial response efforts
			 for natural disasters, acts of terrorism, and other man-made disasters within
			 that region, and otherwise building Federal response capabilities to respond to
			 natural disasters, acts of terrorism, and other man-made disasters within that
			 region;
						(E)designating an
			 individual responsible for the development of strategic and operational
			 regional plans in support of the National Response Plan;
						(F)fostering the
			 development of mutual aid and other cooperative agreements;
						(G)identifying
			 critical gaps in regional capabilities to respond to populations with special
			 needs;
						(H)maintaining and
			 operating a Regional Response Coordination Center or its successor; and
						(I)performing such
			 other duties relating to such responsibilities as the Director may
			 require.
						(3)Training and
			 exercise requirements
						(A)TrainingThe
			 Director shall require each Regional Administrator to undergo specific training
			 periodically to complement the qualifications of the Regional Administrator.
			 Such training, as appropriate, shall include training with respect to the
			 National Incident Management System, the National Response Plan, and such other
			 subjects as determined by the Director.
						(B)ExercisesThe
			 Director shall require each Regional Administrator to participate as
			 appropriate in regional and national exercises.
						(d)Area
			 officesThe Director shall establish Area Offices as components
			 in the appropriate Regional Office, as determined appropriate by the
			 Director.
				(e)Regional
			 advisory council
					(1)EstablishmentEach
			 Regional Administrator shall establish a Regional Advisory Council.
					(2)NominationsA
			 State, local, or tribal government located within the geographic area served by
			 the Regional Office may nominate officials, including Adjutants General and
			 emergency managers, to serve as members of the Regional Advisory Council for
			 that region.
					(3)ResponsibilitiesEach
			 Regional Advisory Council shall—
						(A)advise the
			 Regional Administrator on emergency management issues specific to that
			 region;
						(B)identify any
			 geographic, demographic, or other characteristics peculiar to any State, local,
			 or tribal government within the region that might make preparedness,
			 protection, response, recovery, or mitigation more complicated or difficult;
			 and
						(C)advise the
			 Regional Administrator of any weaknesses or deficiencies in preparedness,
			 protection, response, recovery, and mitigation for any State, local, and tribal
			 government within the region of which the Regional Advisory Council is
			 aware.
						(f)Regional office
			 strike teams
					(1)In
			 generalIn coordination with other relevant Federal agencies,
			 each Regional Administrator shall oversee multi-agency strike teams authorized
			 under section 303 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5144) that shall consist of—
						(A)a designated
			 Federal coordinating officer;
						(B)personnel trained
			 in incident management;
						(C)public affairs,
			 response and recovery, and communications support personnel;
						(D)a defense
			 coordinating officer;
						(E)liaisons to other
			 Federal agencies;
						(F)such other
			 personnel as the Director or Regional Administrator determines appropriate;
			 and
						(G)individuals from
			 the agencies with primary responsibility for each of the emergency support
			 functions in the National Response Plan.
						(2)Other
			 dutiesThe duties of an individual assigned to a Regional Office
			 strike team from another relevant agency when such individual is not
			 functioning as a member of the strike team shall be consistent with the
			 emergency preparedness activities of the agency that employs such
			 individual.
					(3)Location of
			 membersThe members of each Regional Office strike team,
			 including representatives from agencies other than the Department, shall be
			 based primarily within the region that corresponds to that strike team.
					(4)CoordinationEach
			 Regional Office strike team shall coordinate the training and exercises of that
			 strike team with the State, local, and tribal governments and private sector
			 and nongovernmental entities which the strike team shall support when a natural
			 disaster, act of terrorism, or other man-made disaster occurs.
					(5)PreparednessEach
			 Regional Office strike team shall be trained as a unit on a regular basis and
			 equipped and staffed to be well prepared to respond to natural disasters, acts
			 of terrorism, and other man-made disasters, including catastrophic
			 incidents.
					(6)AuthoritiesIf
			 the Director determines that statutory authority is inadequate for the
			 preparedness and deployment of individuals in strike teams under this
			 subsection, the Director shall report to Congress regarding the additional
			 statutory authorities that the Director determines are necessary.
					106.National
			 response plan
				(a)In
			 generalThe Director shall—
					(1)in consultation
			 with other Federal departments and agencies and the National Advisory Council,
			 ensure ongoing management and maintenance of the National Incident Management
			 System, the National Response Plan, and any successor to such system or plan;
			 and
					(2)periodically
			 review and report to Congress on the integration of Federal authorities to
			 ensure effective response to address response responsibilities and capabilities
			 in the event of a catastrophic incident.
					(b)Chain of
			 command
					(1)In
			 generalThe Director, in consultation with the Secretary of
			 Homeland Security, shall ensure that the National Response Plan provides for a
			 clear chain of command to lead and coordinate the Federal response to any
			 natural disaster, act of terrorism, or other man-made disaster.
					(2)Director of the
			 Federal Emergency Management AgencyThe chain of the command
			 specified in the National Response Plan shall—
						(A)provide for a
			 role for the Director consistent with the role of the Director under this Act
			 and the amendments made by this Act; and
						(B)provide for a
			 role for the Federal Coordinating Officer consistent with the responsibilities
			 under section 302(b) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5143(b)).
						(3)Principal
			 federal officialThe Principal Federal Official (or the successor
			 thereto) shall not—
						(A)direct or replace
			 the incident command structure established at the incident; or
						(B)have directive
			 authority over the Senior Federal Law Enforcement Official, Federal
			 Coordinating Officer, or other Federal and State officials.
						107.Credentialing
			 and typingThe Director shall
			 enter into a memorandum of understanding with the administrators of the
			 Emergency Management Assistance Compact, State, local, and tribal governments,
			 and organizations that represent emergency response providers, to collaborate
			 on developing standards for deployment capabilities, including credentialing of
			 personnel and typing of resources likely needed to respond to natural
			 disasters, acts of terrorism, and other man-made disasters.
			108.Federal and
			 State cooperation for disaster incident periodsIn determining the duration of a major
			 disaster or emergency (as those terms are defined in section 102 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) or
			 other incident, and in establishing the period for public or individual
			 assistance or other disaster relief assistance for which a State or local
			 government or individual may be eligible, the Director shall defer to weather
			 reports and other substantiating documentation submitted by a State.
			109.National operations center
				(a)DefinitionIn
			 this section, the term situational awareness means information
			 gathered from a variety of sources that, when communicated to emergency
			 managers and decision makers, can form the basis for incident management
			 decisionmaking.
				(b)EstablishmentThe
			 National Operations Center is the principal operations center for the Federal
			 Emergency Management Agency and shall—
					(1)provide
			 situational awareness and a common operating picture for the entire Federal
			 Government, and for State, local, and tribal governments as appropriate, in the
			 event of a natural disaster, act of terrorism, or other man-made disaster;
			 and
					(2)ensure that
			 critical terrorism and disaster-related information reaches government
			 decision-makers.
					110.Grant
			 Programs
				(a)In
			 generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C.
			 601 et seq.) is amended—
					(1)in section
			 2001—
						(A)in paragraph
			 (1)—
							(i)in
			 the paragraph heading, by striking Administrator and inserting
			 Director; and
							(ii)by
			 striking Administrator each place that term appears and
			 inserting Director;
							(B)in paragraph
			 (4)(A)(iv), by striking Secretary and inserting
			 Director; and
						(C)in paragraph
			 (12), by striking Secretary each place that term appears and
			 inserting Director;
						(2)in section
			 2002(a), by striking The Secretary, through the Administrator,
			 and inserting The Director;
					(3)in section
			 2003—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Director; and
						(B)by striking
			 Department each place that term appears and inserting
			 Federal Emergency Management Agency;
						(4)in section 2004,
			 by striking Administrator each place that term appears and
			 inserting Director;
					(5)in section
			 2005—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Director; and
						(B)by striking
			 Department each place that term appears and inserting
			 Federal Emergency Management Agency;
						(6)in section 2006,
			 by striking Administrator each place that term appears and
			 inserting Director;
					(7)in section
			 2007—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Director; and
						(B)in subsection
			 (a)(1)(E), by striking Department and inserting Federal
			 Emergency Management Agency;
						(8)in 2008, by
			 striking Administrator each place that term appears and
			 inserting Director;
					(9)in section
			 2021—
						(A)in subsection
			 (a), by striking Administrator and inserting
			 Director;
						(B)in subsection
			 (c)(1), by striking (acting through the Administrator) and
			 inserting , the Director; and
						(C)by striking
			 Department each place that term appears and inserting
			 Federal Emergency Management Agency; and
						(10)in section
			 2022—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Director;
						(B)by striking
			 Department each place that term appears and inserting
			 Federal Emergency Management Agency;
						(C)in subsection
			 (a)(3)(F), in the subparagraph heading, by striking Administrator and
			 inserting Director; and
						(D)in subsection
			 (c), in the subsection heading, by striking Administrator and
			 inserting Director.
						(b)Other grant
			 programs
					(1)Emergency
			 management performance grant programSection 662 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762) is amended
			 by striking Administrator each place that term appears and
			 inserting Director.
					(2)Interoperable
			 Emergency Communications Grant ProgramSection 1809 of the
			 Homeland Security Act of 2002 (6 U.S.C. 579) is amended—
						(A)in subsection
			 (a), by striking Secretary and inserting Director of the
			 Federal Emergency Management Agency;
						(B)in subsection
			 (b), by striking Director for Emergency Communications and
			 inserting Director of the Federal Emergency Management
			 Agency;
						(C)by amending
			 paragraph (1) of subsection (c) to read as follows:
							
								(1)In
				generalThe Director of the Federal Emergency Management Agency
				shall administer the Interoperable Emergency Communications Grant
				Program.
								;
				and
						(D)by striking
			 Administrator each place that term appears and inserting
			 Director of the Federal Emergency Management Agency.
						111.Model
			 standards and guidelines; guidance and recommendations; voluntary private
			 sector preparednessTitle V of
			 the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended—
				(1)in section 522, by striking
			 Administrator each place that term appears and inserting
			 Director of the Federal Emergency Management Agency;
				(2)in section
			 523—
					(A)by striking
			 Administrator each place that term appears and inserting
			 Director of the Federal Emergency Management Agency; and
					(B)in subsection
			 (b)(2), by striking Secretary and inserting Director of
			 the Federal Emergency Management Agency; and
					(3)in section 524—
					(A)by amending subsection (a) to read as
			 follows:
						
							(a)EstablishmentThe
				Administrator (hereinafter referred to in this section as the designated
				officer) shall establish and implement the voluntary private sector
				preparedness accreditation and certification program in accordance with this
				section.
							;
				and
					(B)by amending
			 subsection (b)(2)(E)(ii)(I) to read as follows:
						
							(I)private sector related programs of the
				Department;
				and
							.
					112.Technical and
			 conforming amendments
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended—
					(1)in section 501,
			 by striking all after In this title and inserting the
			 term tribal government means the government of any entity
			 described under section 2(10)(B).;
					(2)by striking
			 sections 503 through 507, 510, and 515;
					(3)in section
			 508—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Director of Federal Emergency Management Agency;
						(B)in subsection
			 (b)(2), by striking Department and inserting Federal
			 Emergency Management Agency; and
						(C)in subsection
			 (c)—
							(i)in
			 paragraph (1), by inserting in consultation with the Secretary,
			 before and shall, to the extent practicable; and
							(ii)in
			 paragraph (3), by inserting , in consultation with the
			 Secretary, before shall designate;
							(4)in section
			 509—
						(A)in subsection
			 (a), by striking Agency and inserting Department;
			 and
						(B)by striking
			 subsection (c);
						(5)in section
			 512(c), by striking Administrator each place that term appears
			 and inserting Secretary;
					(6)in section
			 513—
						(A)by striking
			 Administrator each place that term appears and inserting
			 Secretary; and
						(B)in subsection
			 (b)(2), by striking Agency and inserting
			 Department; and
						(7)in section
			 514—
						(A)by striking
			 subsection (a); and
						(B)redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively.
						(b)Table of
			 contentsThe table of contents for the Homeland Security Act of
			 2002 (6 U.S.C. 101) is amended by striking the items relating to sections 503
			 through 507, 510, and 515.
				113.Rule of
			 constructionNothing in this
			 Act shall be construed to detract from the Department of Homeland Security's
			 primary mission to secure the homeland from terrorist attacks.
			IITransfer and
			 savings provisions
			201.DefinitionsIn this title, unless otherwise provided or
			 indicated by the context—
				(1)the term
			 Federal agency has the meaning given to the term
			 agency by section 551(1) of title 5, United States Code;
				(2)the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and
				(3)the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof.
				202.Transfer of
			 functionsThere are
			 transferred to the Federal Emergency Management Agency established under
			 section 101 of this Act all functions which the Director of the Federal
			 Emergency Management Agency of the Department of Homeland Security exercised
			 before the date of the enactment of this title, including all the functions
			 described under section 505 of the Homeland Security Act of 2002 (before the
			 repeal of that section under section 104 of this Act).
			203.Personnel
			 provisions
				(a)AppointmentsThe
			 Director of the Federal Emergency Management Agency may appoint and fix the
			 compensation of such officers and employees, including investigators,
			 attorneys, and administrative law judges, as may be necessary to carry out the
			 respective functions transferred under this title. Except as otherwise provided
			 by law, such officers and employees shall be appointed in accordance with the
			 civil service laws and their compensation fixed in accordance with title 5,
			 United States Code.
				(b)Experts and
			 consultantsThe Director of the Federal Emergency Management
			 Agency may obtain the services of experts and consultants in accordance with
			 section 3109 of title 5, United States Code, and compensate such experts and
			 consultants for each day (including traveltime) at rates not in excess of the
			 rate of pay for level IV of the Executive Schedule under section 5315 of such
			 title. The Director of the Federal Emergency Management Agency may pay experts
			 and consultants who are serving away from their homes or regular place of
			 business, travel expenses and per diem in lieu of subsistence at rates
			 authorized by sections 5702 and 5703 of such title for persons in Government
			 service employed intermittently.
				204.Delegation and
			 assignmentExcept where
			 otherwise expressly prohibited by law or otherwise provided by this title, the
			 Director of the Federal Emergency Management Agency may delegate any of the
			 functions transferred to the Director of the Federal Emergency Management
			 Agency by this title and any function transferred or granted to such Director
			 after the effective date of this title to such officers and employees of the
			 Federal Emergency Management Agency as the Director may designate, and may
			 authorize successive redelegations of such functions as may be necessary or
			 appropriate. No delegation of functions by the Director of the Federal
			 Emergency Management Agency under this section or under any other provision of
			 this title shall relieve such Director of responsibility for the administration
			 of such functions.
			205.ReorganizationThe Director of the Federal Emergency
			 Management Agency is authorized to allocate or reallocate any function
			 transferred under section 202 among the officers of the Federal Emergency
			 Management Agency, and to establish, consolidate, alter, or discontinue such
			 organizational entities in the Federal Emergency Management Agency as may be
			 necessary or appropriate.
			206.RulesThe Director of the Federal Emergency
			 Management Agency is authorized to prescribe, in accordance with the provisions
			 of chapters 5 and 6 of title 5, United States Code, such rules and regulations
			 as the Director determines necessary or appropriate to administer and manage
			 the functions of the Federal Emergency Management Agency.
			207.Transfer and
			 allocations of appropriations and personnelExcept as otherwise provided in this title,
			 the personnel employed in connection with, and the assets, liabilities,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds employed, used, held, arising
			 from, available to, or to be made available in connection with the functions
			 transferred by this title, subject to section 1531 of title 31, United States
			 Code, shall be transferred to the Federal Emergency Management Agency.
			 Unexpended funds transferred pursuant to this section shall be used only for
			 the purposes for which the funds were originally authorized and
			 appropriated.
			208.Incidental
			 transfersThe Director of the
			 Office of Management and Budget, at such time or times as the Director shall
			 provide, is authorized to make such determinations as may be necessary with
			 regard to the functions transferred by this title, and to make such additional
			 incidental dispositions of personnel, assets, liabilities, grants, contracts,
			 property, records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to be
			 made available in connection with such functions, as may be necessary to carry
			 out the provisions of this title. The Director of the Office of Management and
			 Budget shall provide for the termination of the affairs of all entities
			 terminated by this title and for such further measures and dispositions as may
			 be necessary to effectuate the purposes of this title.
			209.Effect on
			 personnel
				(a)In
			 generalExcept as otherwise provided by this title, the transfer
			 pursuant to this title of full-time personnel (except special Government
			 employees) and part-time personnel holding permanent positions shall not cause
			 any such employee to be separated or reduced in grade or compensation for one
			 year after the date of transfer of such employee under this title.
				(b)Executive
			 Schedule positionsExcept as otherwise provided in this title,
			 any person who, on the day preceding the effective date of this title, held a
			 position compensated in accordance with the Executive Schedule prescribed in
			 chapter 53 of title 5, United States Code, and who, without a break in service,
			 is appointed in the Federal Emergency Management Agency to a position having
			 duties comparable to the duties performed immediately preceding such
			 appointment shall continue to be compensated in such new position at not less
			 than the rate provided for such previous position, for the duration of the
			 service of such person in such new position.
				210.Savings
			 provisions
				(a)Continuing
			 effect of legal documentsAll orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates, licenses,
			 registrations, privileges, and other administrative actions—
					(1)which have been
			 issued, made, granted, or allowed to become effective by the President, any
			 Federal agency or official thereof, or by a court of competent jurisdiction, in
			 the performance of functions which are transferred under this title, and
					(2)which are in
			 effect at the time this title takes effect, or were final before the effective
			 date of this title and are to become effective on or after the effective date
			 of this title,
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Director of the Federal Emergency Management Agency or other authorized
			 official, a court of competent jurisdiction, or by operation of law.(b)Proceedings not
			 affectedThe provisions of this title shall not affect any
			 proceedings, including notices of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending before the
			 Federal Emergency Management Agency at the time this title takes effect, with
			 respect to functions transferred by this title but such proceedings and
			 applications shall continue. Orders shall be issued in such proceedings,
			 appeals shall be taken therefrom, and payments shall be made pursuant to such
			 orders, as if this title had not been enacted, and orders issued in any such
			 proceedings shall continue in effect until modified, terminated, superseded, or
			 revoked by a duly authorized official, by a court of competent jurisdiction, or
			 by operation of law. Nothing in this subsection shall be deemed to prohibit the
			 discontinuance or modification of any such proceeding under the same terms and
			 conditions and to the same extent that such proceeding could have been
			 discontinued or modified if this title had not been enacted.
				(c)Suits not
			 affectedThe provisions of this title shall not affect suits
			 commenced before the effective date of this title, and in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and with the same effect as if this title had not been enacted.
				(d)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Federal Emergency Management Agency, or by or against any
			 individual in the official capacity of such individual as an officer of the
			 Federal Emergency Management Agency, shall abate by reason of the enactment of
			 this title.
				(e)Administrative
			 actions relating to promulgation of regulationsAny
			 administrative action relating to the preparation or promulgation of a
			 regulation by the Federal Emergency Management Agency relating to a function
			 transferred under this title may be continued by the Federal Emergency
			 Management Agency with the same effect as if this title had not been
			 enacted.
				211.SeparabilityIf a provision of this title or its
			 application to any person or circumstance is held invalid, neither the
			 remainder of this title nor the application of the provision to other persons
			 or circumstances shall be affected.
			212.TransitionThe Director of the Federal Emergency
			 Management Agency is authorized to utilize—
				(1)the services of
			 such officers, employees, and other personnel of the Federal Emergency
			 Management Agency with respect to functions transferred by this title;
			 and
				(2)funds
			 appropriated to such functions for such period of time as may reasonably be
			 needed to facilitate the orderly implementation of this title.
				213.ReferencesAny reference in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or pertaining to a department, agency, or office from which a function is
			 transferred by this title—
				(1)to the head of
			 such department, agency, or office is deemed to refer to the head of the
			 department, agency, or office to which such function is transferred; or
				(2)to such
			 department, agency, or office is deemed to refer to the department, agency, or
			 office to which such function is transferred.
				214.Additional
			 conforming amendments
				(a)Recommended
			 legislationAfter consultation with the appropriate committees of
			 the Congress and the Director of the Office of Management and Budget, the
			 Director of the Federal Emergency Management Agency shall prepare and submit to
			 Congress recommended legislation containing technical and conforming amendments
			 to reflect the changes made by this Act.
				(b)Submission to
			 CongressNot later than 6 months after the effective date of this
			 title, the Director of the Federal Emergency Management Agency shall submit the
			 recommended legislation referred to under subsection (a).
				
